*681OPINION
Per curiam::
We have fully described in our findings the services rendered in this case by the attorney of record and his associates. We will not paraphrase that description here. We think the services were excellent, and can see no instance in which we think the interests of the plaintiff bands of Indians could have been better served. We have, however, awarded somewhat smaller fees than the maximum permitted by the statute, for three reasons. First, the total amount of the four judgments, almost $32,000,000, is so large that an attorney’s fee of ten percent based on that figure shocks us somewhat. What we have awarded is certainly a generous reward, even for services so long and faithfulty *682and skillfully performed as were Second, as shown in our Finding 100 (a) the Adams Amendment set the stage for recovery in Case No. 45585 in which case the judgment was for $24,445,452.29. Our interlocutory judgment, rendered in 1943, determined that the Government was liable, and left for further determination only the question of exactly what had been taken and what it was worth. Practically all the work done by the Attorney and his associates in that case was done after the rendition of that judgment, when it was certain that there would be a substantial recovery. The risk of there being no recovery and no compensation was no longer present, and the greater .compensation which such a risk would justify should not be awarded. Third, we are impressed by the Government’s argument that, as the cases turned out, it was not necessary for the Attorney to carry them through to the last stages of litigation, though if he had been obliged to do that we could not have awarded him more than the ten percent maximum fixed by the jurisdictional act. Having, then, been relieved of a substantial amount of the work which he might have been required to perform, it is fair to reduce his compensation.
Our award of a fee of eight and three-fourths percent will give Mr. Wilkinson a gross amount of $2,800,000. Approximately one-half of that will go to pay other lawyers who have helped him in the cases. Then he will have his income taxes to pay, which he has estimated will take one-half of his remaining one-half. He will still have a large fee which, in our opinion, he has well earned.